DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 3,377,691 Kasper et al. (‘Kasper hereafter), 
U.S. 2003/0200641 Tachibana et al. (‘Tachibana hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 3 are allowed. 

Reasons for Allowance
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  
“a moving stop step of stopping moving of the first assembling head  which holds the retainer before the retainer is placed on the valve spring; 
a holding cancel step of canceling of holding of the retainer by the first assembling unit; and 
a pushing out step of pushing out the retainer held by the first assembling head so as to place the retainer on the valve spring, and
wherein the second moving step includes an assembling step of moving the pair of cotter pieces to a position of valve stem to which the retainer and the valve spring are set and assembling the retainer to the valve stem with engaging the pair of cotter pieces with the valve stem.” 
The closest prior art is as cited were ‘Tachibana & ‘Kasper.
‘Tachibana, teaches a method of assembling, Abst, an assembly head #140, #C (pair of cotters), #V (Valve stem), the assembling head comprises a holding unit, Fig 10A - 10I, system of #150 (arms/ holding unit) that is configured to hold the retainer at a lower end Fig 10A - 10I, system of #150
However, ‘Tachibana, do not teach: a moving stop step that stops the movement of the first assembly head that holds the retainer that is placed onto the valve spring. Further does not teach a holding cancel step that cancels the holding of the retainer by the assembling unit.  
		‘Kasper, teaches an assembly method, Abst, an assembly head, Fig 5, #119 (mandrel devices), a retainer Fig 5, #39 (retainer) on a valve spring Fig 5, #137 (spring), at the upper end of the valve stem, Fig 5, #39 (valve stem).
		However, ‘Kasper, does not teach holding the retainers, Col. 3, ln 57 – Col. 4, ln 3, teaches the retainers are set on top of each spring. 
Neither of these references provides the cancelation of the holding of the retainer and the raising of the head in a step or sequence of operations. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 3, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
09/08/2022